As Filed with the U.S. Securities and Exchange Commission on September 18, 2009 1933 Act File No. 33-116351 1940 Act File No. 811-21591 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 11 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 12 T (Check appropriate box or boxes.) AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact Name of Registrant as Specified in Charter) 4,KANSAS CITY, MISSOURI 64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4,KANSAS CITY, MISSOURI64111 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: December 1, 2009 It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) £ on (date) pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) T on December 1, 2009 pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. December 1, 2009 American Century Investments Prospectus LIVESTRONG® Income Portfolio Investor Class (ARTOX) Institutional Class (ATTIX) R Class (ARSRX) Advisor Class (ARTAX) LIVESTRONG® 2015 Portfolio Investor Class (ARFIX) Institutional Class (ARNIX) R Class (ARFRX) Advisor Class (ARFAX) LIVESTRONG® 2020 Portfolio Investor Class (ARBVX) Institutional Class (ARBSX) R Class (ARBRX) Advisor Class (ARBMX) LIVESTRONG® 2025 Portfolio Investor Class (ARWIX) Institutional Class (ARWFX) R Class (ARWRX) Advisor Class (ARWAX) LIVESTRONG® 2030 Portfolio Investor Class (ARCVX) Institutional Class (ARCSX) R Class (ARCRX) Advisor Class (ARCMX) LIVESTRONG® 2035 Portfolio Investor Class (ARYIX) Institutional Class (ARLIX) R Class (ARYRX) Advisor Class (ARYAX) LIVESTRONG® 2040 Portfolio Investor Class (ARDVX) Institutional Class (ARDSX) R Class (ARDRX) Advisor Class (ARDMX) LIVESTRONG® 2045 Portfolio Investor Class (AROIX) Institutional Class (AOOIX) R Class (ARORX) Advisor Class (AROAX) LIVESTRONG® 2050 Portfolio Investor Class (ARFVX) Institutional Class (ARFSX) R Class (ARFWX) Advisor Class (ARFMX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents Fund Summary – LIVESTRONG INCOME PORTFOLIO 2 Investment Objective 2 Fees and Expenses 2 Principal Investments, Principal Risks and Performance 3 Portfolio Management 4 Purchase and Sale of Fund Shares 5 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 Fund Summary – LIVESTRONG 2015 PORTFOLIO 6 Investment Objective 6 Fees and Expenses 6 Principal Investments, Principal Risks and Performance 7 Portfolio Management 9 Purchase and Sale of Fund Shares 9 Tax Information 9 Payments to Broker-Dealers and Other Financial Intermediaries 10 Fund Summary – LIVESTRONG 2020 PORTFOLIO 11 Investment Objective 11 Fees and Expenses 11 Principal Investments, Principal Risks and Performance 12 Portfolio Management 13 Purchase and Sale of Fund Shares 13 Tax Information 14 Payments to Broker-Dealers and Other Financial Intermediaries 14 Fund Summary – LIVESTRONG 2025 PORTFOLIO 15 Investment Objective 15 Fees and Expenses 15 Principal Investments, Principal Risks and Performance 16 Portfolio Management 18 Purchase and Sale of Fund Shares 18 Tax Information 19 Payments to Broker-Dealers and Other Financial Intermediaries 19 Fund Summary – LIVESTRONG 2030 PORTFOLIO 20 Investment Objective 20 Fees and Expenses 20 Principal Investments, Principal Risks and Performance 21 Portfolio Management 22 Purchase and Sale of Fund Shares 22 Tax Information 23 Payments to Broker-Dealers and Other Financial Intermediaries 23 Fund Summary – LIVESTRONG 2035 PORTFOLIO 24 Investment Objective 24 Fees and Expenses 24 Principal Investments, Principal Risks and Performance 25 Portfolio Management 27 Purchase and Sale of Fund Shares 27 Tax Information 28 Payments to Broker-Dealers and Other Financial Intermediaries 28 Fund Summary – LIVESTRONG 2040 PORTFOLIO 29 Investment Objective 29 Fees and Expenses 29 Principal Investments, Principal Risks and Performance 30 Portfolio Management 31 Purchase and Sale of Fund Shares 31 Tax Information 32 Payments to Broker-Dealers and Other Financial Intermediaries 32 Fund Summary – LIVESTRONG 2045 PORTFOLIO 33 Investment Objective 33 Fees and Expenses 33 Principal Investments, Principal Risks and Performance 34 Portfolio Management 36 Purchase and Sale of Fund Shares 36 Tax Information 37 Payments to Broker-Dealers and Other Financial Intermediaries 37 Fund Summary – LIVESTRONG 2050 PORTFOLIO 38 Investment Objective 38 Fees and Expenses 38 Principal Investments, Principal Risks and Performance 39 Portfolio Management 40 Purchase and Sale of Fund Shares 40 Tax Information 41 Payments to Broker-Dealers and Other Financial Intermediaries 41 Objectives, Strategies and Risks 42 Management 46 Investing Directly with American Century Investments 48 Investing Through a Financial Intermediary 50 Additional Policies Affecting Your Investment 51 Share Price and Distributions 54 Taxes 55 Multiple Class Information 57 Financial Highlights 58 ©2009 American Century Proprietary Holdings, Inc. All rights reserved. LIVESTRONG is a trademark of the Lance Armstrong Foundation. Fund Summary – LIVESTRONG Income Portfolio Investment Objective The fund seeks current income. Capital appreciation is a secondary objective. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold shares of the fund. Shareholder Fees (fees paid directly from your investment) Investor Institutional R Advisor Maximum Account Maintenance Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional R Advisor Management Fee None None None None Distribution and Service (12b-1) Fees None None 0.50% 0.25% Other Expenses Administrative Fee 0.20% None 0.20% 0.20% Other 0.00% 0.00% 0.00% 0.00% Acquired Fund Fees and Expenses 0.57%(2) 0.57%(2) 0.57%(2) 0.57%(2) Total Annual Fund Operating Expenses 0.77% 0.57% 1.27% 1.02% 1 Applies only to investors whose total eligible investments with American Century Investments are less than $10,000. 2 Each fund indirectly bears its pro rata share of fees and expenses of the acquired (or underlying) funds in which it invests.Such indirect expenses are not paid from the fund’s assets but are reflected in the return realized by the fund on its investment in the acquired funds.The Total Annual Fund Operating Expenses shown above differ from the Ratio of Expenses to Average Net Assets in the Financial Highlights, which do not include acquired fund fees and expenses. Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class Institutional Class R Class Advisor Class Portfolio Turnover Because the fund buys and sells shares of the underlying funds directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 51% of the average value of its portfolio. -2- Principal Investments, Principal Risks and Performance LIVESTRONG Income Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century Investments mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s current target allocation for the various asset classes and underlying funds: Equity Securities (Stocks)45.00% Fixed-Income Securities (Bonds)45.00% NT Equity Growth 13.00% High-Yield 3.80% NT Growth 6.50% Inflation-Adjusted Bond 7.60% NT International Growth 5.00% International Bond 7.00% NT Large Company Value 11.00% NT Diversified Bond 26.60% NT Mid Cap Value 4.00% NT Small Company 2.00% Cash Equivalents (Money Markets)10.00% NT Vista 2.50% Premium Money Market 10.00% Real Estate 1.00% The target asset mix of LIVESTRONG Income Portfolio is expected to remain fixed over time. The fund is generally intended for investors near to, at, or in retirement and who are no longer making new investments in the fund. The fund is designed for investors who plan to gradually withdraw the value of their account after retirement. The fund assumes a retirement age of 65 and may not be appropriate for an investor planning to retire at an age well before or after age 65. The principal risks of investing in the fund include: • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies can be more volatile than larger-company stocks. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. • Foreign Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. As a result, the funds are subject to foreign risk, meaning that political events (such as civil unrest, national elections and imposition of exchange controls), social and economic events (such as labor strikes and rising inflation), and natural disasters occurring in a country where the funds invest could cause the funds’ investments in that country to experience gains or losses. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry.This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of a fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the funds. An investment in the funds is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance.
